5 F.3d 531NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Michael BOWDEN, Appellant,v.A.L. LOCKHART, Director, Arkansas Department of Correction, Appellee.
No. 93-1210.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 19, 1993.Filed:  August 26, 1993.

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Michael Dale Bowden was found guilty by an Arkansas state court jury on a charge of capital murder arising out of the shooting deaths of Bowden's wife and her ex-husband.  Having exhausted his state court remedies, Bowden filed a petition for writ of habeas corpus in the district court pursuant to 28 U.S.C. Sec. 2254.  The district court1 approved and adopted the magistrate judge's2 proposed findings and recommendations and entered judgment denying relief and dismissing the petition.


2
Having reviewed the record, we affirm the judgment based upon the magistrate judge's report, as approved and adopted by the district court.  See 8th Cir.  Rule 47B.



1
 The Honorable Stephen M. Reasoner, United States District Judge for the Eastern District of Arkansas


2
 The Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas